DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               AVENTURA BAY HOLDINGS, LLC, and
              AVENTURA BAY VILLAS CORPORATION,
                         Appellants,

                                    v.

          WELLINGTON LIFE CARE ASSOCIATES, LLC, and
           DEVONSHIRE AT WELLINGTON GREEN, LLC,
                          Appellees.

                              No. 4D17-2002

                               [May 3, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Joseph Marx, Judge; L.T. Case No.
502016CA004777XXXXMB.

  Bruce A. Weil and Armando Rosquete of Boies Schiller Flexner LLP,
Miami, for appellants.

  Jack J. Aiello, G. Joseph Curley, Devin S. Radkay and Joseph G.
Santoro of Gunster, Yoakley & Stewart, P.A., West Palm Beach, for
appellee Wellington Life Care Associates, LLC.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.